               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION




 UNITED STATES OF AMERICA,


 V.                                              Case No.   CR418-089


 NAQUONN SOLOMON,
                  Defendant.




 UNITED STATES OF AMERICA,


 V.                                              Case No.   CR418-253


 PHILLIP BENNETT,
                  Defendant.




                                 ORDER


      Kat|.e A. Brewington, counsel of record for defendants in the

"abo^-st|^"ed cases, has moved for leave of absence. The Court is
'■ h: [M
 mindful! tinat personal and professional obligations require the

 absence :pf    counsel   on   occasion.   The    Court,    however, cannot

 accommodate its schedule to the thousands of attorneys who practice

 within the Southern District of Georgia.

      Counsel may be absent at the times requested. However, nothing

 shall prevent these cases from going forward; all discovery shall
